Citation Nr: 1415132	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-30 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a bilateral arm disorder.

3.  Entitlement to a disability rating in excess of 10 percent for left foot, pes planus, status-post bunionectomy, with degenerative arthritis (left foot disability), from April 28, 2005 to April 27, 2006.  

4.  Entitlement to a disability rating in excess of 20 percent for left foot disability, from April 28, 2006, to February 13, 2011.

5.  Entitlement to a disability rating in excess of 30 percent for left foot disability, from February 14, 2011, to the present.

6.  Entitlement to a disability rating in excess of 10 percent for right foot, pes planus, status-post bunionectomy, with degenerative arthritis (right foot disability), from April 28, 2005 to April 27, 2006.  

7.  Entitlement to a disability rating in excess of 20 percent for right foot disability, from April 28, 2006, to February 13, 2011.

8.  Entitlement to a disability rating in excess of 30 percent for right foot disability, from February 14, 2011, to the present.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge sitting  at the Waco, Texas, RO in July 2010.  A transcript of this proceeding has been prepared and incorporated into the record..  In January 2011, the Board remanded the above-listed claims and an additional service-connection claim for a lower back disorder to the Appeals Management Center (AMC).  On remand, in a May 2012 rating decision, the AMC increased the disability ratings for each foot from 10 to 20 percent, retroactively effective from April 28, 2006; and from 20 to 30 percent, retroactively effective from February 14, 2011.  The AMC returned these claims to the Board, as these awards do not constitute full grants of the issues on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Also in the May 2012 rating decision, the AMC granted the Veteran's claim for service connection for a lower back disorder, for a disability identified as degenerative joint disease (DJD) anddegenerative disc disease of the lumbar spine.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Finally,, in a November 2013 rating decision electronically associated with his Virtual VA file, the RO granted the Veteran's claim for a total rating based on individual unemployability (TDIU).  As such, the issue of entitlement to TDIU is not before the Board.  See Grantham, supra; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that the Veteran's current left wrist disorder, identified as left wrist carpal tunnel syndrome (CTS), is the result of a disease or injury incurred in active duty service.

2.  The preponderance of evidence is against a finding that the Veteran's current bilateral arm disability, identified as bilateral shoulder DJD/arthritis, is the result of a disease or injury incurred in active duty service, nor may it be presumed to be related thereto.

3.  From April 28, 2005 to April 27, 2006, the Veteran's left foot pes planus is no more than moderately disabling.  The disability is manifested by the following, but no greater:  weight bearing lines which are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  
4.  From April 28, 2006 to February 13, 2011, the Veteran's left foot pes planus is characterized as severe, and is manifested by no greater than marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  

5.  From February 14, 2011 to the present, the Veteran's left foot pes planus is characterized as pronounced, and is manifested by no greater than marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  

6.  From April 28, 2005 to April 27, 2006, the Veteran's right foot pes planus is no more than moderately disabling.  The disability is manifested by the following, but no greater:  weight bearing lines which are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  

7.  From April 28, 2006 to February 13, 2011, the Veteran's right foot pes planus is characterized as severe, and is manifested by no greater than marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  

8.  From February 14, 2011 to the present, the Veteran's right foot pes planus is characterized as pronounced, and is manifested by no greater than marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The Veteran's left wrist disorder, identified as left wrist CTS, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The Veteran's bilateral arm disorder, identified as bilateral shoulder DJD/arthritis, was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  From April 28, 2005 to April 27, 2006, the criteria are not met for a disability rating in excess of 10 rating for the Veteran's left foot, pes planus, status-post bunionectomy, with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5276 (2013).

4.  From April 28, 2006 to February 13, 2011, the criteria are not met for a disability rating in excess of 20 rating for the Veteran's left foot, pes planus, status-post bunionectomy, with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5276 (2013).

5.  From February 14, 2011 to the present, the criteria are not met for a disability rating in excess of 30 rating for the Veteran's left foot, pes planus, status-post bunionectomy, with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5276 (2013).

6.  From April 28, 2005 to April 27, 2006, the criteria are not met for a disability rating in excess of 10 rating for the Veteran's right foot, pes planus, status-post bunionectomy, with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5276 (2013).

7.  From April 28, 2006 to February 13, 2011, the criteria are not met for a disability rating in excess of 20 rating for the Veteran's right foot, pes planus, status-post bunionectomy, with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5276 (2013).
8.  From February 14, 2011 to the present, the criteria are not met for a disability rating in excess of 30 rating for the Veteran's right foot, pes planus, status-post bunionectomy, with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for his left wrist disorder and bilateral arm disorder.  He also contends that his staged, bilateral foot disabilities are more disabling that contemplated by his currently assigned disability ratings.  The Board disagrees.

I.  VA's Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


In a June 2006 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate his service connection claims (left wrist and bilateral arm disorders) and increased rating claims (left and right foot disabilities), as well as what information and evidence he must submit and what information and evidence will be obtained by VA.  This letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  All required notice was sent prior to the initial adjudication of these issues in the October 2006 rating decision.  

Relevant to the duty to assist, the Board finds that all necessary development as to the issues addressed in this decision has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records, post-service VA treatment records, and identified private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained that are pertinent to the claims on appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence necessary for a fair adjudication of the claims.  

The Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned in July 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  During the hearing, the undersigned properly identified the issues on appeal.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Moreover, on the basis of the hearing discussion, the undersigned remanded these claims in January 2011 for a VA examination and medical opinions on the etiology of the left wrist and bilateral arm disorders, and to assess the current severity of the Veteran's bilateral foot disabilities.  Collectively, the Board observes that, on remand, the February 2011 VA examination and medical opinions on the left wrist CTS, bilateral shoulder DJD and bilateral pes planus appear thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There was substantial compliance with Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has complied with the duty-to-assist requirements set forth under 38 U.S.C.A. § 5103A.

II.  Analysis-Service Connection for Left Wrist Disorder and Bilateral Arm Disorder

The Veteran contends that he is entitled to service connection for his left wrist disorder and bilateral arm disorder.  The Board disagrees.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A.  Left Wrist Disorder

The Veteran contends that he has a left wrist disorder that is attributable to an in-service injury.  CTS is not among those listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the Board is not required to consider whether the evidence of record establishes chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) in this instance.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The Veteran presently has a left wrist disorder, diagnosed by the February 2011 VA examination as bilateral CTS, left greater than right, due to impingement of the medial nerve.  Accordingly, Shedden element (1), current disability, has been satisfied.  See Shedden, supra.

During service from August 1966 to October 1968, according to his DD Form 214, the Veteran's military occupational specialty was that of a clerk typist.  On review of the Veteran's service treatment records, in April 1967, he sprained his left wrist while lifting boxes.  On seeking treatment, he was diagnosed with slight tenderness of the ulnar aspect and noted to have pain on extension.  There was no further treatment sought during service.  Further, his August 1968 separation examination report was unremarkable for any indication of a left wrist sprain or disorder.  Based on the above, the Board finds that Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

Finally, the Board turns to the question of Shedden element (3), nexus.  At the February 2011 VA examination, the Veteran reported that he suffers from left wrist pain.  He commented on its history that, "It's been going on for year," although the examiner remarked that he is unable to be more specific about how long.  He denied much pain, but rather complained of tingling and numbness, and decreased grip strength in his left hand, such that he found himself dropping things with his left hand.  Nonetheless, the February 2011 VA examiner, upon review of the Veteran's service treatment records, lay statements and examination findings, opined that the Veteran's left wrist CTS was not caused by or a result of his time in active duty service.  The examiner reasoned that in reviewing the service record, there was a clinical entry in April 1967 with a diagnosis of left wrist sprain, but there were no subsequent clinical comments in the record regarding his left wrist.  Further,on the August 1968 separation examination, there were no wrist complaints recorded by the Veteran and the upper extremity exam was reported to be normal.  As such, the Veteran's left wrist sprain appeared to be acute and transitory.  Thus, the examiner appears to have provided a highly probative opinion against the possibility of a nexus to service for the Veteran's current left wrist CTS.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), this specific issue of a nexus to service falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not competent to assert that his present left wrist CTS is attributable to his active duty service, let alone specifically to any in-service left wrist injury many years ago, as this is the type of determination requires specialized medical expertise.  

The Board has also considered the Veteran's lay statements concerning post-service symptoms of his left wrist disability.  The Veteran has reported on an in-service wrist injury and history of left wrist numbness, tingling, weakness and pain, which he is competent to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, the Board does not find the Veteran to be a credible historian with respect to his left wrist complaints..  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, his statements as to the origin of his left wrist injury are inconsistent.  The Veteran's April 2006 claim initially asserted that his left wrist disorder was due to an in-service injury while lifting boxes in April 1967.  Later, on his January 2007 notice of disagreement (NOD), the Veteran asserted that he developed a left wrist condition due to working in the mailroom, from repetitive use and motion of his wrist, including sorting and delivering mail by hand.  

Additionally, during his later July 2010 Board hearing, the Veteran testified that he injured his left wrist while playing football.  See July 2010 Board hearing transcript, at 7.  Second, the Veteran's statements concerning the length of his post-service left wrist symptoms are vague.  His statements on the history of his symptoms at the February 2011 VA examination described pain only in the past year, and the examiner remarked that the Veteran was unable to be more specific about whether his symptoms dated back beyond one year.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  As such, the Board finds the Veteran's statements concerning the history of his left wrist symptoms not probative in support of his claim.  
Despite meeting elements (1) and (2) under Shedden, the evidence of record fails to establish a nexus between the two.  Accordingly, the Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  

B.  Bilateral Arm Disorder

The Veteran contends that he has a bilateral arm disorder that is attributable to an in-service injury.  In this case, the DJD/arthritis disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, consideration of a continuity of symptomatology under 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Veteran has a current diagnosis of bilateral shoulder DJD/arthritis, to account for his claimed bilateral arm disorder.  X-ray findings associated with the Veteran's February 2011 VA examination revealed right shoulder DJD, moderately advanced, symptomatic with limitations, and left shoulder DJD, minimal, symptomatic with limitations.  

A review of the Veteran's service treatment records is unremarkable for any treatment or diagnoses that would indicate any bilateral shoulder disability, including bilateral shoulder arthritis, or any indication of injury to his shoulders.  Consequently, the Board's inquiry turns to whether there is a relationship or nexus between the Veteran's current bilateral shoulder DJD and military service.  Shedden, 381 F.3d at 1167.  

At the February 2011 VA examination, the Veteran reported current bilateral shoulder pain.  The examiner remarked that the Veteran was unable to state how long he had experienced this problem, except to say that it had been present for years.  At the examination, the Veteran denied any specific injury to the shoulders.  He recalled having his right shoulder injected many years ago, but does not remember how many times.  He described the pain as a constant, throbbing, aching sensation that had gotten worse over the years.  Nonetheless, the February 2011 VA examiner, upon review of the Veteran's service treatment records, lay statements and examination findings, opined that the Veteran's current bilateral shoulder degenerative joint disease was not caused by or a result of his time in active duty service.  The examiner reasoned that in reviewing the service record, there are no clinical entries regarding his shoulders.  The August 1968 separation examination was negative for any shoulder complaints and the upper extremities were reported as normal.  Thus, the examiner appears to have provided a highly probative opinion against the possibility of a nexus to service for his current bilateral shoulder DJD.  See Nieves- Rodriguez, 22 Vet. App. at 304.

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana at 435 (2011), the specific issue of a nexus to service falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 (Fed. Cir. 2007).  The Veteran is not competent to assert that his present bilateral shoulder DJD is attributable to his active duty service, let alone specifically to any in-service injury many years ago, as this is the type of determination requires specialized medical expertise.  

The Board has also considered the Veteran's lay statements concerning post-service symptoms of his bilateral shoulder disability, particularly for the possibility that he has alleged a continuity of symptoms for DJD.  The Veteran reported an in-service shoulder injury and history of bilateral shoulder pain, which he is competent to observe.  See Jandreau at 1377 (Fed. Cir. 2007); Barr at 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, the Board does not find the Veteran to be a credible historian.  See Buchanan, supra.  First, his statements as to the origin of his left wrist injury are inconsistent.  In his January 2007 NOD, he asserted that he developed arthritis in both of his arms due to the repetitive motion required while working in the mailroom.  Later, the Veteran testified that he sustained a shoulder injury after jumping into a hole in the ground during service.  See July 2010 Board Hearing Transcript, at 9.  Further, at his later February 2011 VA examination, the Veteran denied any specific injury to the shoulders and instead indicated that his right shoulder problems were due to right shoulder injections many years ago.  
The Board notes that the Veteran sought treatment for right shoulder pain for an apparent post-service right shoulder injury in July 1974, as indicated by treatment notes from his private treating physician, Dr. B.  Further, the Veteran's statements concerning the length of post-service bilateral shoulder symptoms are vague.  His statements on the history of his symptoms at the February 2011 VA examination described pain dating back several years, but the examiner remarked that the Veteran could not state how long he had this problem, particularly since service.  See Curry at 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of his bilateral shoulder symptoms, are not probative in support of his claim.

Based on the lack of evidence of an in-service disease or injury as well as a credible nexus, the preponderance of the evidence is against a finding that the Veteran's current bilateral arm disorder, identified as bilateral shoulder DJD, is etiologically linked to his period of active duty service.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.

III.  Analysis-Increased Disability Rating Claims for Bilateral Feet Disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in a veteran's favor.  38 C.F.R. § 4.3 (2013).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Initially, rating specialists were directed to review the recorded history of a disability to make a more accurate evaluation.  The regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Later however, the Court explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992). In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Diagnostic Codes 5003 and 5276 are deemed by the Board to be the most appropriate codes, primarily because they pertains specifically to the disability at issue (bilateral food disabilities) but also because they provides specific guidance as to how symptoms of these disabilities are to be evaluated.  The Board can identify nothing in the evidence to suggest that other diagnostic codes would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 5003 and 5276.

DC 5003 provides that degenerative or osteoarthritis, when substantiated by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003 (2013).

DC 5276 provides a 10 percent evaluation for moderate unilateral acquired flatfoot where the weight bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  
A 20 percent evaluation is warranted for severe unilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  

A 30 percent rating is warranted for pronounced unilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276 (2013).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Schedular Rating

The Veteran contends that his bilateral flat foot disabilities are more disabling than reflected by their staged 10, 20 and 30 percent evaluations.  As noted above, the RO classified the Veteran's bilateral foot disabilities as pes planus, status-post bunionectomy, with degenerative arthritis.   The Veteran's left and right foot disabilities are currently rated as 10 percent disabling for the first period of the appeal, from April 28, 2005 to April 27, 2006; rated as 20 percent disabling for the second period of the appeal, from April 28, 2006 to February 13, 2011; and rated as 30-percent disabling thereafter.  The RO assigned these ratings under 38 C.F.R. § 4.71a, DCs 5003-5276, (analogously rated for acquired flatfoot.)  At his July 2010 personal hearing, the Veteran reported that his bilateral foot disabilities resulted in constant pain, swelling, restricted range of movement due to pain, and required him to wear orthopedic shoes.  See July 2010 Board Hearing Transcript, at 5-6.

A.  From April 28, 2005 to April 27, 2006

In this matter, the period of the appeal begins on April 28, 2005, which is one year prior to the date the Veteran filed his increased rating claim, for his bilateral foot disabilities, on April 28, 2006.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).

During this initial period of the appeal, there are simply no medical records or even lay statements to support the notion that the Veteran meets the higher, 20 percent rating criteria under DC 5276, for acquired flatfoot for the left and right feet.  

In the absence of any probative evidence to support his claim for this initial period, the Board finds insufficient evidence to show that the left or right foot disabilities should be characterized as greater than "moderate."  Also, there is no indication that the Veteran's left or right foot disabilities are manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  

During this initial period, the Board finds the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the initial period of the appeal, from April 28, 2005 to April 28, 2006.  

B.  April 28, 2006 to February 13, 2011

From April 28, 2006, to February 13, 2011, the Veteran's bilateral pes planus was characterized as severe, and was manifested by no greater than marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  

At the July 2006 VA examination, the Veteran reported that he had a history of pes planus and DJD in his feet, and had a bilateral bunionectomy performed, as well as a history of non-service-connected conditions, including gout and diabetic neuropathy.  He complained of daily pain and stiffness in his feet, great toes, and arches.  The examiner diagnosed the Veteran with bilateral pes planus, status-post bunionectomy and DJD.  The examiner characterized the flatfoot disabilities as "severe" pes planus with slight valgus on weight-bearing but not with nonweight bearing.  The examiner observed decreased range of motion due to painful motion; severe peripheral edema of the bilateral lower legs; posture intact on standing with slight heel valgus; no callosities; pain to palpation, mild without guarding of bilateral arches and 1st metatarsophalangeal joint; but, he did have a gait abnormality in the form of an antalgic gait.  

Nonetheless, there is simply no indication that his bilateral foot disabilities produced sufficient symptomatology to warrant a pronounced characterization of pes planus.  The overall medical findings clearly show these symptoms, alone, without greater severity or further foot symptoms and impairment, are simply insufficient to warrant a higher rating.  A review of the Veteran's available VA treatment records show complaints of bilateral foot pain, but no findings supporting a higher disability rating under the pertinent foot disability criteria.  

The Board observes that the Veteran has competently complained of foot pain, stiffness and difficulty walking to the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board finds his descriptions of his symptomatology both competent and credible, but they are outweighed by the medical evidence of record.  While it is clear the Veteran experiences some functional loss, including limitation of motion, severe peripheral edema and foot pain, such loss does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49.  See also DeLuca, supra.  

The Board finds the medical findings more probative, as they were rendered by a clinician with expertise in assessing the severity of musculoskeletal disabilities, based upon physical evaluation and diagnostic testing.  Indeed, the July 2006 VA examiner characterized the Veteran's bilateral flat feet as no more than severe in nature, despite his manifestations of antalgic gait and peripheral edema.  The examiner did not note tenderness on the plantar surfaces as extreme tenderness and there was no noted pain on manipulation of the feet, as well as no characteristic callosities.  This is evidence against the notion of pronounced pes planus.

The Board has considered whether to assign separate ratings under any of the other foot disorder codes; however, the aforementioned diagnostic code for arthritis, 38 C.F.R. § 4.71a, DC 5003, does not provide potential disability ratings in excess of 20 percent for each foot.  While the July 2006 VA examiner observed the Veteran had slight hallux valgus, Diagnostic Code 5280 for hallux valgus only provides a maximum 10 percent rating.  Similarly, there is no medical finding or contention by the Veteran that his service-connected disabilities include symptoms of weak foot (DC 5277); clawfoot (DC 5278); metatarsalgia, anterior (Morton's disease) (DC 5279); hallux valgus (DC 5280); hallux rigidus, severe (DC 5281); hammer toe (DC 5282); malunion of, or nonunion of, tarsal or metatarsal bones (DC 5283); or some other foot injury(ies) (DC 5284).  Nor has he argued that his service-connected foot symptoms are ratable under any of the other musculoskeletal codes, or any of diagnostic criteria outside the purview of 38 C.F.R. § 4.71a. 

Accordingly, the Board finds that, from April 28, 2006 to February 13, 2011, the Veteran's bilateral foot disabilities have been properly rated as 20 percent disabling for each foot, under DC 5276.  38 C.F.R. § 4.71a, DC 5276 (2013).  As the preponderance of the evidence is against the Veteran's claims for still higher ratings, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claims.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

C.  February 14, 2011 to Present

During the latter period of the appeal, the Veteran has been in receipt of the maximum rating available under Diagnostic Code 5276, which pertains to flat feet (pes planus).  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  The Board recognizes that it has an obligation to consider other applicable diagnostic codes.  The February 14, 2011, VA examination of the Veteran's feet diagnosed him with pronounced, symptomatic bilateral pes planus; and on X-ray testing, noted early arthritic changes involving first metatarsophalangeal joint and tarsal joints.  

The Board has considered whether to assign separate ratings under any of the other foot disorder codes.  However, the aforementioned arthritis code of 38 C.F.R. § 4.71a, DC 5003, does not provide potential disability ratings in excess of 30 percent for each foot.  While the Veteran has had a history of hallux valgus, Diagnostic Code 5280 for hallux valgus only provides a maximum 10 percent rating.  Also, there are no medical findings or contentions by the Veteran that his service-connected disabilities include symptoms of weak foot (DC 5277); clawfoot (DC 5278); metatarsalgia, anterior (Morton's disease) (DC 5279); hallux rigidus, severe (DC 5281); hammer toe (DC 5282); malunion of, or nonunion of, tarsal or metatarsal bones (DC 5283); or some other foot injury(ies) (DC 5284).  Nor has he argued that his service-connected foot symptoms are ratable under any of the other musculoskeletal codes, or any of diagnostic criteria outside the purview of 38 C.F.R. § 4.71a.  For instance, on physical evaluation, the February 2011 VA examiner observed that the Veteran does not have hammertoes, high arches, clawfoot, or other deformity; and also noted no significant valgus deformity.  His available VA treatment records for this period also provide no pertinent findings supporting separate ratings under the diagnostic codes listed above.  

The Board observes that the Veteran has competently complained of foot pain, inability to stand long times and limited motion to the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board finds his descriptions of his symptomatology both competent and credible, but it is outweighed by the medical evidence noted.  While it is clear he experiences some functional loss, including limitation of motion, severe peripheral edema and foot pain, such loss does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49.  See also DeLuca, supra.  The overall medical findings clearly show these symptoms, alone, without greater severity or further foot symptoms and impairment, are simply insufficient to warrant a higher rating.  The Board finds the medical findings more probative since made by clinicians with expertise in assessing the severity of musculoskeletal disabilities, based upon physical evaluation and diagnostic testing.  

Accordingly, the Board finds that, since February 14, 2011, the Veteran's left and right foot disabilities have been properly rated as 30 percent disabling for each foot, under DC 5276.  38 C.F.R. § 4.71a, DC 5276.  Additional compensation is not warranted under any other provisions of the VA Rating Schedule.  As the preponderance of the evidence is against the Veteran's claims for still higher ratings, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV.  Extra-Schedular Consideration

The Board has also considered whether the Veteran's bilateral foot disabilities represent an exceptional or unusual disability picture as to render impractical the application of the schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1) (2013); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's primary symptoms, of flat feet pain, arthritic pain, swelling, and limitation of motion, are all specifically noted in the rating criteria for foot disabilities and the musculoskeletal system.  38 C.F.R. § 4.71a (2013).  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Notably, the Veteran is already compensated for his unemployability from service-connected conditions by the award of a total disability evaluation based on individual unemployability due to service-connected disabilities.  Referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to service connection for a left wrist disorder is denied.

Entitlement to service connection for a bilateral arm disorder, identified as bilateral shoulder DJD, is denied.

Entitlement to a disability rating in excess of 10 percent for the Veteran's left foot, pes planus, status-post bunionectomy, with degenerative arthritis, from April 28, 2005, to April 27, 2006, is denied.

Entitlement to a disability rating in excess of 20 percent for the Veteran's left foot, pes planus, status-post bunionectomy, with degenerative arthritis, from April 28, 2006, to February 13, 2011, is denied.

Entitlement to a disability rating in excess of 30 percent for the Veteran's left foot, pes planus, status-post bunionectomy, with degenerative arthritis, from February 14, 2011, is denied.

Entitlement to a disability rating in excess of 10 percent for the Veteran's right foot, pes planus, status-post bunionectomy, with degenerative arthritis, from April 28, 2005, to April 27, 2006, is denied.

Entitlement to a disability rating in excess of 20 percent for the Veteran's right foot, pes planus, status-post bunionectomy, with degenerative arthritis, from April 28, 2006, to February 13, 2011, is denied.

Entitlement to a disability rating in excess of 30 percent for the Veteran's right foot, pes planus, status-post bunionectomy, with degenerative arthritis, from February 14, 2011, is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


